IH-32                                                                             Rev: 2014-1




                   United States District Court
                               for the
                  Southern District of New York
                           Related Case Statement
                                             
                           Full Caption of Later Filed Case:

SAMUEL INDIG, MEIR KAHANA, and
ROBERT KLEIN,



               Plaintiff                                        Case Number


                                              18-cv-10204
                 vs.


THE VILLAGE OF POMONA, BRETT
YAGEL, LOUIS ZUMMO, LEON HARRIS,
and DORIS ULMAN,


              Defendant

                           Full Caption of Earlier Filed Case:
            (including in bankruptcy appeals the relevant adversary proceeding)


TAL PROPERTIES OF POMONOA, LLC,
and AVROHOM MANES,



               Plaintiff                                        Case Number

                                              17-cv-2928
                 vs.


VILLAGE OF POMONA, BRETT YAGEL,
MAYOR OF THE VILLAGE OF POMONA,
and DORIS ULMAN,


              Defendant


                                          Page 1
IH-32                                                                                         Rev: 2014-1



Status of Earlier Filed Case:

        ✔
        ____ Closed
                          (If so, set forth the procedure which resulted in closure, e.g., voluntary
                          dismissal, settlement, court decision. Also, state whether there is an appeal
                          pending.)

     ____ Open            (If so, set forth procedural status and summarize any court rulings.)

Defendants filed motion to dismiss on October 16, 2017, which was granted on January 10, 2018. A judgment
of dismissal was entered January 12, 2018.

On November 2, 2018 Plaintiffs filed a motion to reopen case, pursuant to Rule 60(b)(2) and 60(b)(3), based on
newly-discovered evidence and misconduct on the part of Defendants.




Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

This action (Indig, et al. v. Village of Pomona, et al., 18-cv-10204) and the earlier-filed case
(TAL Properties, et ano. v. Village of Pomona, et al., 17-cv-2928) assert religious
discrimination claims against the same Defendants as part of the same scheme. The
discrimination suffered by Plaintiffs in both actions stems from a “hidden agenda against
Jewish residents” of Pomona that was exposed by a whistle-blower in the Village
government whose allegations were the subject of an investigation report issued, in June
2018, by the New York State Division of Human Rights.

Plaintiffs in the earlier filed action have moved to reopen the case based on the
newly-discovered evidence of intentional discrimination revealed in the investigation report.
That same evidence underlies the allegations of intentional religious discrimination in this
action.




Signature: ________________________________________
               __________
                       _ _____________                                           11/6/18
                                                                         Date: __________________
               Schlam Stone & Dolan LLP
Firm:         ________________________________________


                                                 Page 2
